Citation Nr: 0934235	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected status post chemical 
keratoconjunctivitis, left eye, with epiphoria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
continued a 10 percent disability rating for service-
connected chemical keratoconjunctivitis, with epiphoria, of 
the left eye.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  



FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected chemical 
keratoconjunctivitis, left eye, is manifested by epiphoria 
that has improved with surgical treatment, and a corneal scar 
that does not result in any symptomatology or cause any 
functional limitation in his left eye.  



CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected chemical 
keratoconjunctivitis, left eye, with epiphoria, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 6099-6025 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  


In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was completely 
satisfied subsequent to the initial RO decision by way of a 
letters sent to the Veteran in December 2004 and June 2008 
which fully addressed all required notice elements, including 
the additional notice requirements for increased rating 
claims.  The December 2004 letter informed the Veteran of 
what evidence was required to substantiate his claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  The June 2008 letter provided the Veteran with the 
rating criteria used to his evaluate his service-connected 
left eye disability and also informed the Veteran of the 
types of evidence that could be submitted to show an increase 
in severity of his service-connected disability and the 
effect that worsening has on the his employment and daily 
life.  See Vazquez-Flores, supra.  The June 2008 letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

Although VA's duty to notify was not completely satisfied 
until after the initial RO decision in this appeal, the Board 
finds this error was not prejudicial to the Veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  
Throughout the pendency of this appeal, the Veteran was 
advised of his opportunities to submit additional evidence 
and the February 2007 SOC and July 2008 SSOC provided him 
with yet an additional 60 days to submit more evidence.  
Therefore, the Board finds the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  In 
addition, the Board notes that the AOJ readjudicated the 
Veteran's claim case by way of the SSOC issued in July 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim.  The RO has obtained 
VA outpatient treatment records dated from June 2001 to 
December 2008, and the Veteran was afforded VA examinations 
in January 2005, June 2007, and December 2007.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for chemical 
keratoconjunctivitis, left eye, with epiphoria, was granted 
in March 2005, and the RO assigned a noncompensable (zero 
percent) disability rating pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6099, effective January 11, 1983.  At 
that time, the RO considered the Veteran's service treatment 
records which showed he had suffered an injury to his left 
eye, which resulted in chemical keratoconjunctivitis.  The 
Veteran was treated during service and, following treatment, 
his eyelids were normal and his conjunctiva had significantly 
improved and were much less inflamed.  As a result, the RO 
assigned a noncompensable disability rating.  

In a rating decision dated July 1985, the RO increased the 
Veteran's disability rating to 10 percent pursuant to DC 
6099-6025, effective January 29, 1985, based on evidence 
showing that he now manifested epiphoria (watering of the 
eyes) in his left eye.  The evidence considered at that time 
showed his conjunctiva were clear and his disc, macula, and 
vessels were normal.  See May 1985 VA examination report.  

In December 2004, the Veteran filed a claim for an increased 
rating for his service-connected left eye disability, which 
is the basis of the current appeal.  

As noted, the Veteran's service-connected left eye disability 
is currently rated as 10 percent disabling under DC 6099-
6025.  His specific disability (chemical keratoconjunctivitis 
with epiphoria) is not listed on the Rating Schedule, and the 
RO assigned DC 6099-6025 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2005).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.97, DC 6025, for epiphoria.  

Under DC 6025, epiphoria warrants a 10 percent disability 
rating if unilateral, and a 20 percent rating if bilateral.  

Review of the pertinent evidence of record reveals that the 
Veteran's service-connected left eye disability has 
historically been manifested by epiphoria.  However, he 
underwent surgery to have Jones tubes placed in his left eye 
in June 2001, and since the surgery he no longer has tearing 
in his left eye.  See VA outpatient treatment records dated 
July 2001, April 2006; VA examination reports dated January 
2005.  Although his current symptoms do not support the 10 
percent rating currently assigned, his rating cannot be 
reduced because it is protected from reduction, having been 
in effect for more than 20 years.  See 38 C.F.R. § 3.951.  

Nevertheless, in evaluating this claim, the Board notes there 
is no medical or lay evidence of record which shows the 
Veteran experiences epiphoria in both eyes as a result of his 
service-connected left eye disability.  Therefore, a 20 
percent disability rating is not warranted under DC 6099-
6025.  

The evidence of record shows the Veteran has had a residual 
scar on his cornea since the in-service injury in August 
1982.  See VA examination reports dated March 1985 and 
October 2000.  The Board has considered whether this residual 
scar supports the grant of an increased rating for the 
Veteran's service-connected left eye disability.  In this 
regard, we note there is no medical or lay evidence of record 
which shows the Veteran's left corneal scar is manifested by 
any symptomatology or causes any functional impairment in his 
left eye.  In addition, the Board has considered his corneal 
scar under DC 6011, which provides the rating criteria for 
retinal scars.  However, the rating criteria for DC 6011 only 
provides a 10 percent rating for retinal scars, whether 
unilateral, bilateral, or manifested symptomatology.  
Therefore, the Board finds that a disability rating higher 
than 10 percent is not warranted for service-connected 
chemical keratoconjunctivitis, left eye, with epiphoria, 
based upon the corneal scar.  

During the pendency of this claim, the Veteran was shown to 
have ankyloblepharon and a pterygium in his left eye.  See VA 
outpatient treatment records.  With respect to the 
ankyloblepharon, it is not clear whether this was a chronic 
condition, because subsequent treatment records and 
examination reports contain no findings as to 
ankyloblepharon.  The Veteran has not alleged any current 
symptoms related to the ankyloblepharon shown in the record, 
and there is no evidence that the ankyloblepharon causes any 
symptoms.  With respect to the pteryguim, the evidence shows 
the pterygium was surgically removed in June 2004, and there 
is no evidence that the Veteran currently has any residual 
symptoms related thereto.  Therefore, there is no basis on 
which to increase the Veteran's disability rating based upon 
the ankyloblepharon and pterygium shown in the record.  

At the July 2009 videoconference hearing, the Veteran 
testified that he currently has active conjunctivitis; 
however, review of the record does not reveal any current 
findings as to conjunctivitis affecting his left eye.  Even 
if the Board were to assume that the Veteran currently has 
active conjunctivitis, Diagnostic Code 6018, which provides 
the rating criteria for conjunctivitis (other than 
trachomatous conjunctivitis), provides that a 10 percent 
rating is warranted for active conjunctivitis, with objective 
symptoms.  Therefore, even if the Veteran had active 
conjunctivitis, a disability rating higher than 10 percent 
would not be warranted.  Therefore, DC 6018 does not assist 
the Veteran in obtaining an increased rating.  

The Veteran has asserted that he currently experiences 
decreased vision and diplopia secondary to his service-
connected left eye disability.  However, those issues are not 
currently before the Board, because the Veteran has initiated 
at the RO, but not yet perfected, an appeal as to those 
issues.  The RO will continue to adjudicate the Veteran's 
claims for service connection for vision loss and diplopia, 
claimed as secondary to service-connected chemical 
keratoconjunctivitis, left eye, with epiphoria.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 10 percent rating currently 
assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to a disability 
rating in excess of 10 percent for service-connected chemical 
keratoconjunctivitis, left eye, with epiphoria, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
Veteran testified that his service-connected disability does 
not create the need for work restrictions or accommodations, 
and there is no evidence that his service-connected 
disability has otherwise interfered with his employment.  In 
addition, there is no evidence that the Veteran's service-
connected left eye disability has required frequent 
hospitalizations.  Moreover, the Court has held that, "if 
the criteria reasonably describe the claimant"s disability 
level and symptomatology, then the claimant"s disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 
Therefore, the Board finds that submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
appropriate in this case.  

ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected chemical keratoconjunctivitis, left 
eye, with epiphoria, is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


